Opinion by
Judge Pryor:
This was a motion by the sheriff of Scott county to amend his return on an execution made more than three years after the original endorsement, with no other view than to enable the sheriff to collect his half commission by reason of his having levied the execution before the judgment on which it was issued was suspended. The original return reads: “Stayed by the execution of a supersedeas.” More than three years after this the officer proposes to amend by stating that he levied the execution on the land of the debtor. This comes too late, and while the sheriff in this particular case no doubt acted in good faith it is a precedent that, if established, would result in injury to litigants and invite such officers to amend returns for the purpose of advancing their own interests; and -while-the facts of this particular case furnishes no proof of bad faith on the part of the officer, the.lapse of time must be held as conclusive against Jfim, and the circumstances relied on for not making the return in the first place as furnishing no excuse for the delay.
Judgment affirmed.